Exhibit 99.1 Confidential Summit Global Logistics Announces Restructuring TriDec Acquisition Co. Inc. Agrees to Purchase Company, Pursuant to Section 363 of US Bankruptcy Code Existing Senior Lenders to Provide Interim Financing Significant Reduction in Debt Levels Expected Business and Operations Expected to Continue As Usual EAST RUTHERFORD, NJ, January 30, 2008  Summit Global Logistics, Inc. (OTCBB: SGLT) today announced a financial restructuring pursuant to which the assets of Summit Global and those of its operating subsidiaries, including TUG USA and FMI International, would be acquired by TriDec Acquisition Co. Inc. (TriDec), a company that is expected to be owned as of the closing by certain founders of Summits operating companies, members of senior management and the companys existing senior secured lenders. Under the restructuring plan Summit Global is to receive interim financing from its existing senior secured lenders. Summit Global also announced that it and certain of its subsidiaries today voluntarily filed petitions for Chapter 11 protection in the U.S. Bankruptcy Court for the District of New Jersey in order to facilitate the proposed transaction, which the parties intend to complete pursuant to section 363 of the Bankruptcy Code.
